 1 RONALD J. SHINGLER, ESQ. (C.S.B. #142089)
   Email: ronshingler@shinglerlaw.com
 2 RICHARD A. BRODY, ESQ. (C.S.B. #100379)
   Email: rickbrody@shinglerlaw.com
 3
   SHINGLER LAW
 4 1255 Treat Blvd., Suite 300
   Walnut Creek, CA 94597
 5 Telephone: (925) 757-7020
   Facsimile: (925) 757-3260
 6

 7 Attorneys for Plaintiff

 8                                IN THE UNITED STATES DISTRICT COURT

 9                FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

10 EDWARD ALLEN LANDAKER,                                Case No.: 2:19-CV-00987-KJM-EFB
11                                                       STIPULATION AND ORDER RE:
                     Plaintiff,
                                                         ELECTRONIC SERVICE
12
                     vs.
13
     A. W. CHESTERTON COMPANY, et al.
14
                     Defendants.                         Hon.:     Hon. Kimberly J. Mueller
15

16

17          The parties in this matter stipulate to an Order providing for electronic service of certain

18 pleadings and other documents in this case based on the determination that establishing a uniform

19 manner of electronic service will reduce delay, expense and inconvenience to the parties, assist in

20 trial preparation and further the administration of justice. All parties consent to service by

21 electronic transmission as follows:

22 IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES:

23          1.      All parties agree to utilize File&ServeXpress as their electronic service vendor for

24 service of pleadings and other documents, including discovery, which are not allowed and/or

25 required to be filed and served through the Court’s Electronic Case Filing system (“ECF”).

26 Electronic service by email in this case is not allowed under this Order unless further agreed

27 between the parties.

28 ///

                                                      -1-
                              STIPULATION AND ORDER RE: ELECTRONIC SERVICE
 1          2.      When a party to this litigation wishes to serve a document to counsel of record

 2 using File&ServeXpress, that party shall effectuate service of the document by the procedure set

 3 forth below (subject to the exceptions outlined herein):

 4 I.       FILE & SERVEXPRESS

 5          1.      Pursuant to FRCP Rule 5(b)(2)(E), in order to facilitate case management,

 6 document retrieval and case organization, the parties will utilize the services of File&ServeXpress

 7 and its litigation system for providing electronic service, storage and delivery of documents,

 8 including discovery-related documents, through a secure website to facilitate expeditious, efficient

 9 and economical communication by and amongst counsel.

10 II.      SERVICE ONLY

11          1.      File&ServeXpress shall apply only to the service of documents, and not to their
12 filing. Documents must still be filed with the court in the manner set forth in the Federal Rules of

13 Civil Procedure and the Local Rules of this Court.

14          2.      Pursuant to FRCP Rule 5(b)(2)(E), electronic service in this case through
15 File&ServeXpress is complete upon transmission, but is not effective if the serving party learns

16 that it did not reach the person to be served.

17 III.     SERVICE LIST & SIGN-UP
18          1.      Within five (5) days of this stipulation, plaintiff’s or liaison counsel to
19 File&ServeXpress shall submit via email to the File&ServeXpress representative listed in Exhibit

20 A, a complete and current service list of counsel of record for this litigation. Within five (5) days

21 of this stipulation, each attorney of record for this litigation, or within five (5) days of the entry of

22 appearance for a new attorney of record, shall register for electronic service in this litigation by

23 completing the registration located at the following website:

24 http://www.fileandservexpress.com/signup and shall notify plaintiff’s counsel that they will need

25 to be added to the service list. This does not replace counsel’s obligations regarding ECF as set

26 forth in this Court’s Local Rules.

27          2.      Plaintiff’s Counsel shall be liaison counsel to File&ServeXpress for all service list
28 changes. The service list will identify counsel of record for each firm, along with parties they

                                            -2-
                        STIPULATION AND ORDER RE: ELECTRONIC SERVICE
 1 represent, who are to receive service of documents in the case utilizing File&ServeXpress. Once a

 2 firm is registered on File&ServeXpress, each firm will be provided functionality on

 3 File&ServeXpress to designate a firm administrator to control the addition and deletion of

 4 registered users on File&ServeXpress for their firm.

 5 IV.      SERVICE OF DOCUMENTS AND WEBSITE

 6          A.      Establishment and Use of the File&ServeXpress Website Generally

 7          1.      When any counsel of record wishes to serve a document via File&ServeXpress,

 8 that counsel shall serve the document according to all the requirements and procedures of this

 9 Order. All references to “document” in this Order shall be interpreted to include any exhibits or

10 attachments to the document and shall include both pleadings and discovery-related documents

11 (such as interrogatories, requests for production, deposition notices/transcripts, etc.); provided,

12 however, that each attorney shall determine individually whether to utilize File&ServeXpress to

13 serve correspondence and/or the actual production of discovery documents in response to another

14 party’s request for production.

15          2.      File&ServeXpress will maintain the internet website (“File&ServeXpress”) for this

16 litigation. When a transaction is submitted on File&ServeXpress, File&ServeXpress will

17 electronically serve each document on the parties included on the service list provided to

18 File&ServeXpress in accordance with the procedures herein.

19          3.      Each attorney shall serve each document via electronic transfer of the document

20 through File&ServeXpress via the Internet (either as a word-processing file or a scanned image of

21 the document). Each attorney shall title each document to identify the type and purpose of

22          each document and the party who is submitting such document. Each document

23 electronically served pursuant to this Order shall be deemed to have been served under FRCP Rule

24 5(b)(2)(E). After an attorney uploads a document onto File&ServeXpress, the document will be

25 converted into Adobe Portable Document Format ("PDF") automatically by File&ServeXpress.

26 The original format of the document will also be available to users.

27          4.      All documents posted on File&ServeXpress will be identified by: (a) the name of

28 the serving law firm; (b) the caption(s) of the case(s) to which the document belongs; (c) the title

                                            -3-
                        STIPULATION AND ORDER RE: ELECTRONIC SERVICE
 1 of the document set forth on its caption; and (d) the identity of the party on whose behalf the

 2 document is being served.

 3          5.     Access to File&ServeXpress will be limited to registered users. Registered users

 4 will consist of counsel of record, their designated staff members and authorized Court personnel, if

 5 any. Upon registration, File&ServeXpress will provide each registered user with a user name and

 6 password to access File&ServeXpress and the documents served in the litigation.

 7          6.     Every pleading, document and instrument served electronically shall bear a

 8 facsimile or typographical signature of at least one of the attorneys of record, along with the typed

 9 name, address, telephone number and Bar of California number of such attorney. Typographical

10 signatures shall be treated exactly as personal signatures for purposes of electronically served

11 documents under FRCP Rule 5(b)(2)(E). The serving party of any document requiring multiple

12 signatures may list thereon all the names of other signatories by means of an "/s/____" block for

13 each. By submitting such a document, the serving party certifies that each of the other signatories

14 has expressly agreed to the form and substance of the document and that the serving party has the

15 actual authority to submit the document electronically. The serving party must maintain any

16 records evidencing this concurrence for subsequent production to the Court if so ordered or for

17 inspection upon request by a party.

18          7.     Any document transmitted to File&ServeXpress shall certify in the Proof or

19 Affidavit of Service that a true and correct copy was electronically served on counsel of record by

20 transmission through File&ServeXpress, the date and time to be used on the Proof of Service will

21 be the date and time reflected on the Transaction Receipt provided after submitting a transaction

22 on File&ServeXpress.

23          8.     File&ServeXpress will make available to counsel of record and the Court a 24-hour

24 365 days Client Support hotline at (888) 529-7587 and website

25 http://www.fileandservexpress.com/support . In addition, each attorney is instructed to review

26 Exhibit A attached to this stipulation which sets forth the procedure for registration with and

27 service through File&ServeXpress. Attached hereto as Exhibit A is File & ServeXpress’

28 Welcome kit.

                                           -4-
                       STIPULATION AND ORDER RE: ELECTRONIC SERVICE
 1         IT IS SO STIPULATED.

 2

 3 DATED: September 23, 2019        SHINGLER LAW

 4
                                    By:          /s/ Ronald J. Shingler
 5
                                          Ronald J. Shingler
 6                                        Richard A. Brody
                                          Attorneys for Plaintiff
 7                                        Edward Allen Landaker
 8

 9 DATED: September 23, 2019        IMAI, TADLOCK, KEENEY & CORDERY

10
                                    By:          /s/ Michael J. Boland
11                                        Theodore T. Cordery
                                          Michael J. Boland
12                                        Attorneys for Defendant
13                                        Allied Fluid Products Corp. fka Allied Packing &
                                          Supply, Inc.
14

15 DATED: September 27, 2019        HOWARD ROME MARTIN & RIDLEY LLP
16

17                                  By:           /s/ Jane B. Yee
                                          Shawn M. Ridley
18                                        Jane B. Yee
                                          Attorneys for Defendant
19                                        Eaton Corporation, individually and as successor-
                                          in-interest to Cutler-Hammer, Inc.
20

21
     DATED: September 27, 2019      HUGO PARKER, LLP
22

23                                  By:           /s/ Charles S. Park
24                                        Charles S. Park
                                          Christina M. Glezakos
25                                        Attorneys for Defendant
                                          Foster Wheeler, LLC
26

27

28

                                        -5-
                    STIPULATION AND ORDER RE: ELECTRONIC SERVICE
 1 DATED: September 27, 2019        WILSON ELSER          MOSKOWITZ         EDELMAN        &
                                    DICKER LLP
 2

 3
                                    By:          /s/ Nicolas P. Martin
 4                                        William M. Hake
                                          Nicolas P. Martin
 5                                        Attorneys for Defendant
                                          Honeywell International, Inc., individually, and as
 6                                        successor in interest to Honeywell Control Valves
 7                                        and Belfield Control Valves

 8
     DATED: September 27, 2019      LEADER BERKON COLAO & SILVERSTEIN LLP
 9

10                                  By:          /s/ Bobbie R. Bailey
                                          Bobbie R. Bailey
11                                        Emily K. Doty
12                                        Attorneys for Defendant
                                          IMO Industries Inc.
13

14 DATED: September 27, 2019        SELMAN BREITMAN LLP

15
                                    By:           /s/ Paul J. Gamba
16                                        Richard D. Dumont
17                                        Paul J. Gamba
                                          Attorneys for Defendant
18                                        Lamons Gasket Company

19
     DATED: September 23, 2019      BASSI, EDLIN, HUIE & BLUM LLP
20

21                                  By:          /s/ Joseph B. Adams
22                                        Marte J. Bassi
                                          Joseph B. Adams
23                                        John E. Rosenthal
                                          Attorneys for Defendant
24                                        Parker-Hannifin Corporation, individually and as
                                          successor-in-interest to Sacomo Manufacturing &
25
                                          Sacomo Sierra
26

27

28

                                        -6-
                    STIPULATION AND ORDER RE: ELECTRONIC SERVICE
 1 DATED: September 27, 2019                 FOLEY & MANSFIELD, PLLP

 2
                                             By:           /s/ Lori A. Cataldo
 3
                                                   Lori A. Cataldo
 4                                                 Attorneys for Defendant
                                                   Plastics Engineering Company
 5

 6 DATED: September 27, 2019                 MANNING GROSS + MASSENBURG LLP

 7
                                             By:          /s/ Thomas J. Tarkoff
 8
                                                   Jennifer A. Cormier
 9                                                 Thomas J. Tarkoff
                                                   Attorneys for Defendant
10                                                 The Goodyear Tire & Rubber Company
11

12 DATED: September 23, 2019                 LEWIS BRISBOIS BISGAARD & SMITH LLP

13
                                             By:          /s/ Florence A. McClain
14                                                 Florence A. McClain
                                                   Attorneys for Defendant
15                                                 Union Carbide Corporation
16

17 PURSUANT TO STIPULATION, IT IS SO ORDERED. The parties may utilize

18 File&ServeXpress for electronic service of certain pleadings and other documents in this case.

19

20 DATED: October 7, 2019.

21

22
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                           -7-
                       STIPULATION AND ORDER RE: ELECTRONIC SERVICE
